Title: To James Madison from David Montague Erskine, 26 May 1807
From: Erskine, David Montague
To: Madison, James



Sir
New York May 26 1807.

I have the Honor to acknowledge the Receipt of your Letter of the 20th. Inst. enclosing Copies of authentic documents concerning Frederick Porter, Jos Wixson Junr. & John Cornell, American Citizens, who are stated to have been impressed into His Britannic Majesty’s Ships, Cambrian, Indian & Bermuda, and Requesting my Interposition to procure their Discharge.
I shall accordingly take the earliest opportunity to forward the abovementioned Documents to the Commander in Chief of His Majestys Ships on the Halifax Station, who I have no doubt will take such steps as the justice of each Case may require.  With the highest Respect & Consideration I remain Your obedt. Servt.

D. M. Erskine

